                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

JEREMY BELL,

              Plaintiff,

v.                                                           CV No. 17-954 KG/CG

MADRON SERVICES, INC., et al.,

              Defendant.

               ORDER SETTING TELEPHONIC STATUS CONFERENCE

        THIS MATTER is before the Court on the parties’ Joint Status Report, (Doc. 24),

filed August 1, 2019, and the Telephonic Status Conference, (Doc. 25), held August 12,

2019.

        IT IS HEREBY ORDERED that a status conference will be held by telephone on

Tuesday, August 27, 2019, at 2:00 p.m. The parties shall call Judge Garza’s AT&T

Teleconference line at (877) 810-9415, follow the prompts, and enter the Access Code

7467959, to be connected to the proceedings.




                                  THE HONORABLE CARMEN E. GARZA
                                  CHIEF UNITED STATES MAGISTRATE JUDGE
